Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims have been renumbered as shown below:

Claim 1 is not renumbered
Claim 5 has been renumbered as claim 2
Claim 8 has been renumbered as claim 3
Claim 13 has been renumbered as claim 4
Claims 25 - 29 have been renumbered as claims 5 - 9 respectively
Claims 34 - 38 have been renumbered as claims 10 - 14 respectively
Claim 41 has been renumbered as claim 15
Claim 43 has been renumbered as claim 16
Claims 15 - 16 have been renumbered as claims 17 - 18 respectively
Claim 24 has been renumbered as claim 19
Claim 31 has been renumbered as claim 20
Claims 39 - 40 have been renumbered as claims 21 - 22 respectively
Claim 42 has been renumbered as claim 23


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Frank R. Occhiuti (Reg. No. 35,306) on August 13, 2021.
The application has been amended as follows:
IN THE CLAIMS:
In claim 13: Change “The manufacture of claim 9,” to “The manufacture of claim 1,”
In claim 24: Change “The apparatus of claim 23,” to “The apparatus of claim 15,”

Response to Amendment
Applicant’s amendment filed 7/26/2021 has been fully considered and as a result claims 1, 5, 8, 13, 15 - 16, 24 - 29, 31, 34 - 43 are now allowed.


Reasons for Allowance
Applicant’s arguments, see Remarks, filed 7/26/2021, with respect to claim 15 have been fully considered and are persuasive.  Applicant merged claim 15 into the independent claims, which are hence allowed.
Claims 1, 5, 8, 13, 15 - 16, 24 - 29, 31, 34 - 43 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 





/ADOLF DSOUZA/
Primary Examiner, Art Unit 2632